NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


TIMOTHY TURNER, DOC #144684,               )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D17-3819
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge.


Brooke E. Teal, Special Assistant Public
Defender of Tampa for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa for
Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.